UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7172


JACKIE EMMITT MOOREHEAD,

                Plaintiff - Appellant,

          v.

PHILLIP E. STOVER,

                Defendant – Appellee,

          and

STAFF MEMBERS OF LUMBERTON CORRECTIONAL INSTITUTION; NORTH
CAROLINA DEPARTMENT OF PUBLIC SAFETY; PAULA SMITH; RON BELL;
LATITIA OWENS; JOHN DOES; MARY DOES,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-ct-03144-F)


Submitted:   December 15, 2016              Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackie Emmitt Moorehead, Appellant Pro Se.   Joseph Finarelli,
Special Deputy Attorney General, Raleigh, North Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Jackie Emmitt Moorehead appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed    the    record      and     find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Moorehead v. Stover, No. 5:13-ct-03144-F (E.D.N.C. Aug.

23,    2016).       Moorehead’s     motions      to    strike   the    defendant’s

affidavit and to impose sanctions are denied.                   We dispense with

oral    argument    because      the    facts    and    legal   contentions     are

adequately      presented   in    the    materials     before   this    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          3